MEMORANDUM **
Maria Azucena Tapia, Ramon Vidal Morales, Mario Alberto Torres Tapia and Victor Hugo Valdez Tapia, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion by denying petitioners’ motion to reopen, because the BIA considered the evidence *411they submitted and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1087, 1039 (9th Cir.2002) (The BIA’s denial of a motion to reopen will be reversed if it is “arbitrary, irrational, or contrary to law.”).
We lack jurisdiction to review the BIA’s April 5, 2007 orders dismissing petitioners’ underlying appeal because the petition for review is not timely as to those orders. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.